Exhibit THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED. CONVERSION AGREEMENT THIS CONVERSION AGREEMENT, dated as of November 20, 2009is made by and between KESSELRING HOLDING CORPORATION, Inc., a Delaware corporation (“Company”), and Southtech Solutions, Inc., a consultant of the Company (“Consultant”). WHEREAS, the Company owes Consultant fees in arrears for a total of Forty Two Thousand Three Hundred
